Title: From George Washington to James Gray, 28 January 1780
From: Washington, George
To: Gray, James


          
            Sir
            Head Quarters Morris Town 28 Jany 1780.
          
          I have recd yours of the 18th Inst. with the Monthly Returns of the Augt issues. It will still be necessary that I should be furnished with Returns by you, notwithstanding the department is immediately under the direction of the Board of War, or I cannot without them check any irregularities which may take place at the different posts. If you can shorten your Returns by only giving me the Issues and what remains on hand, it will be sufficient to answer my purposes. I am &c.
        